internal_revenue_service number release date index number ------------------------------- ------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b07 plr-110197-13 date date re request for private_letter_ruling for asset classification under sec_168 legend taxpayer city date year x y ----------------------------------------------------------- ------------------------------ ---------------------------- ------- ---------- ---------- dear --------------------- this letter responds to a letter dated date and supplemental information dated date submitted by taxpayer requesting a ruling regarding the classification of certain interior non-load bearing partitions for purposes of sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer is an individual that uses the cash_method_of_accounting and files his federal_income_tax returns on a calendar-year basis taxpayer’s business activities are that of a wholesale retail and leasing distributor of lighting and construction related products with associated administrative activities and professional engineering services and a lessor of building space and the use of certain improvements taxpayer plans to own a building with certain improvements containing approximately x square feet located in city the owned property this building is a rectangular two story facility with an entry lobby and central corridor in the middle of the long side of the rectangular building the central corridor runs from the front parking lot plr-110197-13 to the rear parking lot and connects an elevator tower on the front of the building with an enclosed fire stair tower on the rear to the building two additional exit fire stairs occur one at each end of the building along the short sides of the rectangle public restrooms and mechanical rooms feed off the central corridor taxpayer anticipates initially occupying the owned property for use in its business further taxpayer is contemplating leasing a portion of or all of the owned property space with certain improvements to another party taxpayer anticipates to lease the owned property to the general_public further taxpayer leases from a third party approximately y square feet of space in a building in city the leased property taxpayer has plans in place to remodel the leased property including adding and paying for certain improvements taxpayer anticipates initially occupying the leased property for use in its business further taxpayer is contemplating sub-leasing all or a portion of taxpayer’s leased property to a sub-lessee taxpayer anticipates to sub-lease the leased property to the general_public in completing the finish out of the owned property and in completing the remodeling and finish out of the leased property taxpayer anticipates purchasing paying for and depreciating two types of interior non-load bearing drywall partition systems i a zip type drywall partition system and ii a conventional drywall partition system taxpayer will place in service both types of partition systems during the taxable_year ending date the year taxable_year the zip type drywall partition system consists of the zip type partition elements that include zip type drywall partitions ie removable reusable gypsum drywall panels finished and painted removable zip tape and joint compound removable reusable studs and tracks and removable reusable screws and the zip type partition attachments that include removable reusable panel coverings removable reusable base and crown trim removable reusable integral door units removable reusable internal utilities removable reusable integral glazing and removable reusable cabinets on the zip type drywall partitions the zip type partition uses a releasable adhesive on the zip tape over the panel joint unlike other drywall joint tapes a person can zip the zip tape up without the tape breaking even after the joint compound has significantly cured when zipped up the zip tape removes the joint compound that covers it and then exposes the screws under the zip tape in a manner that allows screw removal and then disassembly of the zip type partition for removal and re-use a pull tab is on the zip tape to alert remodel contractors that this joint tape is the type that can be zipped up for disassembly of the partition the zip type partition is designed and constructed to be movable it can be readily removed and can remain in substantially the same condition after removal as before or it can be moved and reused stored donated or sold in its entirety removal plr-110197-13 of the zip type partition does not cause any substantial damage to the zip type partition itself or to the building taxpayer anticipates that the zip type partitions may need to be moved in order to accommodate the associated reconfigurations of the interior space within the owned property and leased property the conventional drywall partition system includes gypsum board partitions studs joint tape and covering joint compound the joint tape cannot be removed without breaking after the joint compound has had time to significantly cure the removal of the joint tape and a conventional drywall partition can be easily accomplished only by demolition of the partitions disassembly or deconstruction of a conventional drywall partition in a manner that provides for easy reuse is not practical because the screws are beneath the non-removable joint tape and the covering joint compound the conventional drywall cannot be easily removed and cannot remain in substantially the same condition after removal as before or it cannot be moved and reused stored donated or sold in its entirety removal of the conventional drywall partition causes substantial damage to the partition itself but does not cause substantial damage to the building taxpayer anticipates installing conventional drywall partitions within the owned property and leased property in locations not subject_to expansion contraction or reconfiguration taxpayer also represents the following the zip type partitions to be placed_in_service during the year taxable_year are not inherently permanent structures under the factors described in 65_tc_664 the conventional drywall partitions to be placed_in_service during the year taxable_year are inherently permanent structures under the factors described in whiteco industries rulings requested taxpayer requests the following rulings taxpayer’s zip type partitions installed within the owned property and leased property are included in asset cla sec_57 distributive trades and services of revproc_87_56 1987_2_cb_674 as clarified and modified by revproc_88_22 1988_1_cb_785 for purposes of sec_168 taxpayer’s conventional drywall partitions installed within the owned property and leased property are classified as nonresidential_real_property under sec_168 plr-110197-13 law and analysis sec_167 provides a depreciation allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section describes two methods_of_accounting for determining depreciation allowances the general depreciation system in sec_168 and the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation deduction was based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations sets out the rules for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities sec_1_167_a_-11 provides that in the case of a lessor of property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property shall be determined as if the property were owned by the lessee however in the case of an asset_guideline_class based upon the type of property such as trucks or railroad cars as distinguished from the activity in which used the property shall be classified without regard to the activity of the lessee revproc_87_56 sets forth the class lives of property subject_to depreciation under sec_168 the revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific assets used in all business activities and asset classes through that consist of assets used in specific business activities the same depreciable asset can be described in both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through in which case the item is classified in the asset plr-110197-13 category see 111_tc_105 item described in both an asset and an activity category furniture and fixtures is placed in the asset category asset cla sec_57 distributive trades and services of revproc_87_56 includes assets used in wholesale and retail trade and personal and professional services asset cla sec_57 also includes sec_1245 assets used in marketing petroleum and petroleum products assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 sec_168 defines the term nonresidential_real_property as meaning sec_1250 property that is not residential_rental_property as defined in sec_168 or property with a class_life of less than years nonresidential_real_property has a recovery_period of years for purposes of sec_168 and sec_40 years for purposes of sec_168 sec_168 defines the terms sec_1245 property and sec_1250 property as having the meanings given such terms by sec_1245 and sec_1250 respectively sec_1245 defines the term sec_1245 property as meaning any property that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 and is either personal_property or certain other_property described within sec_1245 through f see also sec_1_1245-3 sec_1 b defines personal_property as meaning tangible_personal_property as defined in sec_1_48-1 relating to the definition of sec_38 property for purposes of the investment_tax_credit and intangible personal_property sec_1_48-1 provides that tangible_personal_property means any tangible_property except land and improvements thereto such as buildings or other inherently structures including items that are structural_components of such buildings or structures sec_1250 defines the term sec_1250 property as meaning any real_property other than sec_1245 property as defined in sec_1245 that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 see also sec_1_1250-1 sec_1_1250-1 defines real_property as meaning any property that is not personal_property within the meaning of sec_1_1245-3 and also provides that sec_1250 property includes among other things a building or its structural_components within the meaning of sec_1_1245-3 pursuant to sec_1 c the terms building and structural_components have the meanings assigned to those terms in sec_1_48-1 sec_1_48-1 defines the term structural_components as including such parts of a building as walls partitions floors and ceilings as well as any permanent coverings therefore such as paneling or tiling windows and doors plr-110197-13 plumbing and plumbing fixtures such as sinks and bathtubs electric wiring and lighting fixtures sprinkler systems and other components relating to the operation or maintenance of a building the senate_finance_committee in s rept no 1978_3_cb_321 issued in connection with the enactment of the revenue act of publaw_95_600 92_stat_2767 stated the following in addition the committee wishes to clarify present law by stating that tangible_personal_property already eligible for the investment_tax_credit includes special lighting including lighting to illuminate the exterior of a building or store but not lighting to illuminate parking areas false balconies and other exterior ornamentation that have no more than an incidental relationship to the operation or maintenance of a building similarly movable and removable partitions are considered tangible personal and not structural_components consequently under existing law this property is already eligible for the investment_tax_credit revrul_75_178 1975_1_cb_9 provides that the classification of property such as movable partitions as personal or inherently permanent should be made on the basis of the manner of attachment to the land or the structure and how permanently the property is designed to remain in place this determination of permanency of the property that is whether the property in question is inherently permanent is made by applying the factors set forth in 65_tc_664 acq 1980_1_cb_1 no one factor is decisive see jfm inc and subsidiaries v commissioner tcmemo_1994_239 the whiteco factors are is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances that tend to show the expected or intended length of affixation that is are there circumstances that show the property may or will have to be moved how substantial a job is removal of the property and how time- consuming is it how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land the depreciation classification of taxpayer’s zip type partitions and conventional drywall partitions depends on whether the partitions are inherently permanent structures this determination is made by the application of the whiteco factors zip type partitions taxpayer represents that the zip type partitions to be placed_in_service during the year taxable_year are not inherently permanent structures under the factors described in whiteco industries this representation is a material representation based solely on plr-110197-13 this representation we conclude that the zip type partitions are tangible_personal_property for depreciation purposes during the year taxable_year taxpayer will place in service zip type partitions in buildings comprising the owned property and the leased property taxpayer anticipates initially occupying the entire owned property and leased property for use in its business taxpayer represents that its business activity is that of a wholesale retail and leasing distributor of lighting and construction related products with associated administrative activities and professional engineering services asset cla sec_57 includes these business activities accordingly the zip type partitions in the owned property and leased property are includible in asset cla sec_57 when taxpayer occupies the owned property and leased property for use in its business activity however taxpayer is contemplating leasing a portion of or all of the owned property space to another party further taxpayer is contemplating sub-leasing all or a portion of taxpayer’s leased property to a sub-lessee accordingly the depreciation classification of the zip type partitions when used by the lessee s of the owned property or the sub-lessee s of the leased property depends upon the business activity of such lessee s or sub-lessee s see sec_1_167_a_-11 taxpayer anticipates to lease the owned property and to sub-lease the leased property to the general_public the business activity of leasing space in buildings to the general_public is described in asset cla sec_57 of revproc_87_56 accordingly the zip type partitions in the owned property and leased property are includible in asset cla sec_57 when taxpayer leases the owned property and sub-leases the leased property to the general_public conventional drywall partitions taxpayer represents that the conventional drywall partitions to be placed_in_service during the year taxable_year are inherently permanent structures under the factors described in whiteco industries this representation is a material representation based solely on this representation we conclude that the conventional drywall partitions are structural_components of the buildings comprising the owned property and leased property and therefore are classified as nonresidential_real_property under sec_168 conclusions based solely on the facts and representations submitted we conclude that taxpayer’s zip type partitions installed within the owned property and leased property are included in asset cla sec_57 of revproc_87_56 for purposes of sec_168 plr-110197-13 taxpayer’s conventional drywall partitions installed within the owned property and leased property are classified as nonresidential_real_property under sec_168 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code moreover no opinion is expressed or implied as to i whether taxpayer’s zip type partitions are not inherently permanent structures under the factors described in whiteco industries inc ii whether taxpayer’s conventional drywall partitions are inherently permanent structures under the factors described in whiteco industries inc iii whether taxpayer has a depreciable_interest in the zip type partitions or the conventional drywall partitions or iv the proper asset class in revproc_87_56 for the zip type partitions if taxpayer leases the owned property or sub-leases the leased property to persons engaged primarily in one business activity this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter_ruling to taxpayer’s authorized representative we also are sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy of sec_6110 purposes
